UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                          Before
                             KERN, MORAN, and ALDYKIEWICZ
                                 Appellate Military Judges

                            UNITED STATES, Appellee
                                         v.
                       Private E1 BOBBY D. MORRISSETTE
                           United States Army, Appellant

                                       ARMY 20090166

                 7th Army Joint Multinational Training Command
                        Timothy Grammel, Military Judge
         Lieutenant Colonel Jonathan Howard, Acting Staff Judge Advocate


For Appellant: Captain Barbara Snow-Martone, JA (argued); Major Bradley
Voorhees, JA; Captain Jeremy Stephens, JA (on brief); Lieutenant Colonel Jonathan
F. Potter, JA.

For Appellee: Captain Kenneth W. Borgnino, JA (argued); Captain Chad M. Fisher,
JA; Captain Kenneth W. Borgnino, JA (on brief).


                                          29 May 2014

                    ---------------------------------------------------------------
                     SUMMARY DISPOSITION ON FURTHER REVIEW
                    ---------------------------------------------------------------

Per Curiam:

        A military judge, sitting as a general court-martial convicted appellant,
contrary to his pleas, of disobeying a commissioned officer, wrongful use of a
controlled substance, obstructing justice (two specifications), participating in a gang
initiation (two specifications), and indecent acts in violation of Articles 90, 112a,
and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 890, 912a, 934 (2006)
[hereinafter UCMJ]. Appellant was sentenced to a bad-conduct discharge and
confinement for forty-two months. The convening authority approved the adjudged
sentence.

      On 22 December 2010, we set aside and dismissed the Specification of The
Additional Charge and The Additional Charge (wrongful use of a controlled
substance), affirmed the remaining findings of guilty, and reduced appellant’s
approved sentence to confinement by one month. United States v. Morrissette,
MORRISETTE—ARMY 20090166
 
ARMY 20090166, 2010 WL 5677920 (Army Ct. Crim. App. 22 Dec. 2010)
(mem. op.). On 24 January 2012, the Court of Appeals for the Armed Forces
(CAAF) affirmed our decision, except with regard to the findings of guilty to Charge
III, Specifications 4, 5, and 6, and the sentence. United States v. Morrissette, 70
M.J. 431, 442 (C.A.A.F. 2012). Our superior court vacated our decision as to those
specifications and remanded the record to us for further consideration in light of
United States v. Fosler, 70 M.J. 225 (C.A.A.F. 2011), and for reassessment of the
sentence, or if appropriate, for the ordering of a rehearing on sentence. Id. at 443.

       On 10 May 2012, after a review of the case under Fosler, this court again
affirmed the findings of guilty to Specifications 4, 5, and 6 of Charge III. United
States v. Morrissette, ARMY 20090166, 2012 WL 1801828 (Army Ct. Crim. App.
10 May 2012) (summ. disp.). We again reassessed the sentence and affirmed a
sentence to a bad-conduct discharge and confinement for forty-one months. Id.
On 6 August 2012, CAAF again vacated our decision as to Specifications 4, 5, and 6
of Charge III, and as to the sentence, and affirmed our decision as to the remaining
charges and specifications. United States v. Morrissette, 71 M.J. 374 (C.A.A.F.
2012) (summ. disp.). The court returned the record of trial to The Judge Advocate
General of the Army for remand to this court for further review in light of United
States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012). On 19 February 2013, this court
set aside the findings of guilty to Specifications 4, 5, and 6 of Charge III. United
States v. Morrissette, ARMY 20090166, 2013 WL 644382 (Army Ct. Crim. App. 19
Feb. 2013) (summ. disp.). We dismissed those specifications without prejudice and
authorized a new trial. Id. We also authorized the convening authority to order a
rehearing on sentence. Id.

       The convening authority determined that a rehearing on Specifications 4, 5,
and 6 of Charge III was impracticable. The convening authority further determined
that a sentence rehearing was impracticable and approved a post-trial administrative
discharge in lieu of court-martial pursuant to Army Reg. 635-200, Active Duty
Enlisted Administrative Separations, Chapter 10 (6 June 2005) (Rapid Action
Revision, 6 September 2011).

       This case has been returned to this court and no further pleadings have been
submitted by either party after being given the opportunity to do so. We have
already affirmed the remaining findings of guilt, and our superior court has affirmed
that portion of our decision. The other specifications have been dismissed.
Appellant has not been sentenced. Accordingly, no further review is necessary. See
UCMJ art. 66(c) (“[T]he Court of Criminal Appeals may act only with respect to the
findings and sentence approved by the convening authority.”).




                                          2 
MORRISETTE—ARMY 20090166
 
                            FORTHE
                           FOR  THE  COURT:
                                   COURT:




                           MALCOLM
                            MALCOLM     H. H.
                                           SQUIRES, JR. JR.
                                              SQUIRES,
                           Clerk
                            Clerkof of
                                    Court
                                       Court




                           3